Matter of Congregation Ahavas Moische, Inc. v Katzoff (2015 NY Slip Op 09279)





Matter of Congregation Ahavas Moische, Inc. v Katzoff


2015 NY Slip Op 09279


Decided on December 16, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 16, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX, JJ.


2013-06910
 (Index No. 3895/12)

[*1]In the Matter of Congregation Ahavas Moische, Inc., also known as Maple Street Synagogue, et al., petitioners-respondents, 
vJoseph Katzoff, et al., respondents-appellants, et al., respondents.


Victor A. Worms, New York, NY, for respondents-appellants.
MCShapiro Law Group, P.C., Brooklyn, NY (Jacob H. Nemon and Mitchell C. Shapiro of counsel), for petitioners-respondents.
In a proceeding pursuant to CPLR article 75 to confirm an arbitration award, Joseph Katzoff and Shimon Herz appeal, as limited by their notice of appeal and brief, from so much of an order of the Supreme Court, Kings County (Lewis, J.), dated May 6, 2013, as granted that branch of the petitioners' motion which was to confirm the award, and denied, as academic, that branch of their motion which was to vacate the award in part.

DECISION & ORDER
Motion by the petitioners-respondents to dismiss the appeal on the ground that it has been rendered academic. By decision and order on motion of this Court dated April 6, 2015, the motion to dismiss the appeal was held in abeyance and referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the argument of the appeal, it is
ORDERED that the motion is granted; and it is further,
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
On this limited appeal, the order insofar as appealed from expired by its own terms during the pendency of the appeal. Accordingly, this appeal has been rendered academic (see Matter of Maurice M. [Kinyamu], 125 AD3d 660, 660). Moreover, the appeal does not fall within the exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714; Pescatore v Dune Alpin Farm Prop. Owners Assn., Inc., 120 AD3d 785, 785). Contrary to the appellants' contention, this Court made no finding in its decision and order on motion dated January 28, 2015, that the appeal was not academic.
DILLON, J.P., CHAMBERS, COHEN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court